Appeal from a judgment of the Supreme Court (Keegan, J.), entered July 29, 1992 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner has admittedly appeared before the Parole Board since the determination at issue. This appeal is therefore moot (see, Matter of Alexander v Rodriguez, 182 AD2d 958; Matter of Alexander v New York State Bd. of Parole, 175 AD2d 526, 527, lv denied 78 NY2d 863). Were we to reach the merits of the appeal, we would find that the Parole Board’s determination that petitioner should be denied parole based upon the seriousness of the crimes, their violent nature and petitioner’s criminal record, indicating escalating criminal conduct, is supported by the record and was made in accordance with the law (see, Matter of Confoy v New York State Div. of Parole, 173 AD2d 1014; Matter of McKee v New York State Bd. of Parole, 157 AD2d 944).
*943Yesawich Jr., J. P., Crew III, White, Mahoney and Casey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.